       Case 3:21-cv-00409-LC-HTC Document 9 Filed 06/09/21 Page 1 of 2


                                                                     Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION



JOSHUA OSBURN,
      Plaintiff,

v.                                                Case No. 3:21cv409-LC-HTC

JIM SCOLARI,
 INMATE PROGRAMS ADMINISTRATOR, et al.,

      Defendants.
______________________/

                                   ORDER

      The magistrate judge issued a Report and Recommendation on May 4, 2021

(ECF No. 6), and the parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1).     All mail has been returned as

undeliverable.

      Having considered the Report and Recommendation, I have determined it

should be adopted.




Case No. 3:21cv409-LC-HTC
       Case 3:21-cv-00409-LC-HTC Document 9 Filed 06/09/21 Page 2 of 2


                                                                     Page 2 of 2

      Accordingly, it is ORDERED:

      1.     The magistrate judge’s Report and Recommendation (ECF No. 6) is

adopted and incorporated by reference in this order.

      2.     This case is DISMISSED for failure to prosecute and to comply with

Court orders.

      3.     The clerk of court is directed to close this case.

      DONE AND ORDERED this 9th day of June 2021.



                                    s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:21cv409-LC-HTC
